Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 07/25/2022 has been entered and carefully considered.
Claims 1, 3-7, 9-11, 13, and 19 have been amended.
Claim 2 has been cancelled.
The Terminal Disclaimer has been filed and approved.
Response to Arguments
Applicant’s arguments filed on 07/25/2022, with respect to claims 1, 13, and 19 have been fully considered and are persuasive. The non-statutory double patenting rejection and the 35 U.S.C. 103(a) rejection of claims 1, 13, and 19  has been withdrawn.
Reasons for Allowance
Claims 1, 3-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because none of the prior art teach an adaptor responsive to the sensor signal, the adaptor being configured to generate an adapter output signal based on the sensor signal;
Claim 13 is allowable over the prior art of record because none of the prior art teach  a sensor adapter configured to receive a sensor signal from the sensor and convert the sensor signal into an adapter output signal; and a controller coupled to the sensor adapter, the controller having a processor and a control module, wherein the processor is configured to compare the adapter output signal with one or more event rules in the control module, generate an event message when the adapter output signal satisfies one or more of the event rules, and send the event message to a remote computing device. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claim 19 is allowable over the prior art of record because none of the prior art teach a sensor adapter configured to receive the sensor signals from the plurality of sensors and convert the sensor signals from the plurality of signal types into adapter output signals of a single standard signal type; a controller coupled to the sensor adapter, the controller having a processor and a control module, wherein the processor being configured to compare the adapter output signals of the single standard signal type with event rules in the control module and create and send an event message when the adapter output signals satisfy the event rules, the processor being further configured to contact a remote computing device if the processor does not receive adapter output signals from the sensor adapter. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 3-12, 14-18, and 20 are considered allowable based on their respective dependence on allowed claims 1, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862